             Case 2:17-cr-01311-DGC Document 67 Filed 07/03/19 Page 1 of 4



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                       IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8
                                             )     Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,               )
                                             )     DEFENDANT’S MOTION TO
10                 Plaintiff,                )     PRECLUDE WITNESS, OR IN THE
                                             )     ALTERNATIVE TO CONTINUE
11         vs.                               )     HEARING
                                             )
12   Anthony Espinosa Gonzales,              )     (Expedited Ruling Requested)
                                             )
13                 Defendant.                )
14
           Defendant Anthony Espinoza Gonzales, by and through counsel, hereby
15
     moves that this Court preclude the testimony of Robert Erdely on behalf of the
16
     government.
17
           On May 14, 2019 [Doc. 60], this Court set the evidentiary hearing currently
18
     scheduled for July 8, 2019 at 1:00 p.m. On the eve of that hearing, after 8:00 p.m.
19
     July 2, 2019, the government provided the defense notice of its intent to call Mr.
20
     Erdely at the hearing in addition to Agent Daniels. Agent Daniels testified at the
21
     first evidentiary hearing held January 31, 2019. The government provided only a
22
     CV for Mr. Erdely.
23
           The government has not supplied any information regarding the anticipated
24   testimony of Mr. Erdely. Additionally, the defense understands that Mr. Erdely
25   has testified numerous times for the government regarding this software. None of



                                             -1-
             Case 2:17-cr-01311-DGC Document 67 Filed 07/03/19 Page 2 of 4



     that testimony has been provided, and for the defense to adequately prepare for
1
     cross-examination of this witness, at least prior testimony would need to be
2
     obtained and reviewed.
3
           Pursuant to Fed. R. Crim.P., Rule 16(a)(1), the government must provide a
4
     written summary of the expert's intended testimony to include their opinions, the
5
     basis and reasons for those opinions, and the witness's qualifications. The CV
6
     provided does not satisfy these requirements.       Furthermore, pursuant to Rule
7
     16(a)(1)(F), the government is obligated to provide the defense the results of any
8
     tests conducted by Mr. Erdley, as it is material to the defense of this matter, and
9
     certainly necessary for effective cross-examination.
10
           According to the commentary to Rule 702, Fed. R. Evid., "the trial court
11   must scrutinize not only the principles and methods used by the expert, but also
12   whether those principles and methods have been properly applied to the facts of the
13   case. As the court noted in In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d
14   Cir. 1994), “ any step that renders the analysis unreliable . . . renders the expert's
15   testimony inadmissible. This is true whether the step completely changes a reliable
16   methodology or merely misapplies that methodology.” [Emphasis in original.]
17   None of those methods have been disclosed.

18         The notice provided by the government via email at 8:02 p.m. on July 2,

19
     2019 is not only untimely, it is inadequate and violates Mr. Gonzales' right to due
     process. Particularly in light of (1) the numerous times Mr. Erdely has testified,
20
     and the number of transcripts likely available to the government, but not disclosed,
21
     but necessary for the defense to review and utilize for purposes of cross-
22
     examination, (2) the amount of time the government has known about this hearing,
23
     and (3) the fact that, upon information and belief, Mr. Erdley testified under oath in
24
     another criminal matter on June 6, 2019 that he was at the time was already
25
     involved in this case, the testimony of Mr. Erdley should be precluded.


                                              -2-
             Case 2:17-cr-01311-DGC Document 67 Filed 07/03/19 Page 3 of 4



           Wherefore, the defense asks that this Court preclude the testimony of Mr.
1
     Erdley at the evidentiary hearing scheduled for July 8, 2019. Because of the late
2
     notice and holiday commencing tomorrow, for which undersigned and the defense
3
     expert have vacation plans, an expedited ruling on this matter is respectfully
4
     requested.
5
           In the alternative, the defense asks that the Court continue the July 8th
6
     hearing for a period of at least 60 days to allow time for the defense to adequately
7
     prepare to cross-examine Mr. Erdely and to allow the defense the option to
8
     subpoena and present Mr. Brian Lynn, the person who actually created Torrential
9
     Downpour. Mr. Erdley did not create the software, Mr. Lynn did. Mr. Lynn
10
     would therefore be better qualified to answer the Court's questions.
11         Respectfully submitted this 3rd day of July, 2019.
12

13
                                            _s/ Barbara L. Hull______________
                                            Barbara L. Hull
14                                          Attorney for Mr. Gonzales
15

16

17

18

19

20

21

22

23

24

25




                                              -3-
             Case 2:17-cr-01311-DGC Document 67 Filed 07/03/19 Page 4 of 4



                                      CERTIFICATION
1

2           I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
3
     participants.
4
         Courtesy copy provided this date to The Honorable David G. Campbell at
5    Campbell_chambers@azd.uscourts.gov.
6
           Copy also provided to Mr. Gonzales, Defendant.
7
           Copy also provided to AUSA Gayle Helart.
8

9

10
     _s/ Barbara L. Hull________
11   Barbara L. Hull

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -4-
